This is a suit for damages by plaintiff, who seeks to recover individually and for the use and benefit of his minor child, Harold Petteway. The case was one of four consolidated cases. Our findings are set forth in the opinion of this Court in suit entitled Moch v. Shreveport Railways Company, 41 So.2d 741.
There was judgment below rejecting the individual demands of plaintiff, together with the reconventional demand of the defendant, but allowing judgment for plaintiff for the use and benefit of his minor son in the sum of $200.00. Plaintiff has answered the appeal, praying for judgment on his individual demands and for an increase in the judgment awarded for the use and benefit of his minor son from the amount of $200.00 to $1,500.00.
For the reasons assigned in our opinion in the above numbered and entitled case, having found plaintiff liable by reason of contributory negligence which was a proximate cause of the accident, it necessarily follows that his individual demands were properly rejected.
Examination of the record, in our opinion, fails to establish the fact that the 14 year old minor suffered injuries of a severe, serious or permanent nature. Our appreciation of the facts does not justify an increase in the amount awarded by the lower court, which appears to us to be adequate.
Accordingly, the judgment appealed from is affirmed at appellant's cost.